Citation Nr: 1110426	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a temporary total disability evaluation because of treatment for a service-connected condition requiring convalescence.  

2.  Entitlement to an increased disability rating in excess of 20 percent for a lumbar spine disability, to include lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion
 

WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from May 1982 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the proceeding has been associated with the claims file.  


FINDINGS OF FACT

1. From the time period from September 2006 to January 2007, the lay and medical evidence establishes that the Veteran was temporarily totally disabled due to service-connected lumbar spine disability.

2.  The Veteran's lumbar spine disability, to include lumbar strain, is manifested by pain and tenderness as well as flexion to 50 degrees with flare-ups of pain.  


CONCLUSIONS OF LAW

1.    The criteria for entitlement to a temporary total disability rating for convalescence due to service-connected lumbar spine disability, for the time period from September 2006 to January 2007, have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.30 (2010).  
2.   The criteria for an increased disability rating in excess of 20 percent for the lumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Further, with regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103 (a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to initial adjudication of the Veteran's claims, letters both dated in November 2002 informed the Veteran of its duty to assist him in substantiating his increased rating claim and temporary total disability rating claims, and the effect of this duty upon his claims.  These letters also provided notice of the type of evidence necessary to establish a disability rating or an effective date for the disability on appeal.  See Dingess/Hartman, 19 Vet. App. 473.  A subsequent letter dated in March 2008 further satisfied the requirements under Vazquez-Flores.  All these letters addressed the type of evidence needed to show that the Veteran's lumbar spine disability disorder had worsened.  The March 2008 letter also provided notice that should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified of how the effective date is determined.  The duty to notify has been satisfied.

The Board also concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not indicated that there are outstanding records that have not been associated with claims file.  

VA examinations were obtained in association with the Veteran's increased rating claim on May 2007 and January 2008.  38 C.F.R. § 3.159I (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The Board finds that these examination reports are adequate.  The VA examiners considered the pertinent medical evidence and the Veteran's statements, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings. There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  As such, the Board finds that the opinion is adequate upon which to base a decision. 

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal, and there is no assertion to the contrary.
  
II. Temporary Total Evaluation

 A total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2010).  

A total disability rating will be assigned when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2010).  

The Veteran is service-connected for a lumbar spine disability which is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for a lumbar strain.  As provided below, the Veteran underwent a lumbar spine fusion in February 2006 to help alleviate some of the pain he felt as a result of his spondylolisthesis at L5-S1.  The Veteran asserts that his degenerative disc disease and spondylolisthesis, for which he had surgery, are related to his service-connected low back disability.  However, the RO has consistently found that his degenerative disc disease and subsequent spondylolisthesis are not related to his service-connected low back disability and instead are related to the December 2001 motor vehicle accident, which resulted in an intercurrent disability.  A review of the record indicates that the Veteran's lumbar spine was initially service-connected secondary to his left tibia plateau and thigh injury which caused low back sprain or strain with residual snapping.  However, a claim must encompass all disorders that may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  See e.g. Clemons v. Shinseki, 3 Vet. App. 1 (2009).  Reasonably, the Veteran did not file a claim to receive benefits only for the particular diagnosis of his lumbar strain, but for the affliction his lumbar spine condition causes him.  The Veteran has consistently complained of back pain, which was exacerbated by prolonged standing or sitting.  He was diagnosed with lumbar strain and degenerative disc disease prior to his December 2001 post-service accident and with degenerative disc disease and spondylolesthysis after this accident.  As will be discussed below, it appears that the Veteran's claim should not be limited to the evaluation of only a lumbar strain but instead the Veteran's symptoms and diagnoses which were present both prior to and after his post-service motor vehicle accident.  

In an August 1990 VA examination, the Veteran's low back disability was related to his service-connected lower extremity disabilities.  During the examination, the Veteran complained that standing for prolonged periods aggravated his low back, which was worse on his left side.  He indicated being able to walk but not run and noted that his low back popped when doing sit-ups or flexing the right hip.  The examiner specifically noted that the Veteran's back condition could well be related to the accident which caused his left tibial plateau, thigh injury, and fracture of the pubic ramus.  He indicated this would be sufficient force to cause low back sprain or strain with residual snapping.  

A May 1993 VA radiology report reflected no evidence of fracture or dislocations, but noted four nonribbearing type lumbar vertebrae and minimal retrolisthesis at the lumbar junction with no further degenerative changes.  The phrasing of this report suggests that there were some degenerative changes at this time.  An April 1994 VA examination report showed that the Veteran wore a back brace and complained of constant pain with prolonged standing, sitting, or walking.  On examination, spasms were noted in the paravertebral muscles of the lumbar area from L3 to L5.  There was also tenderness with forward flexion in this lumbar area.  The Veteran was diagnosed with residuals of injury to the back with limitations of motion.  

The medical records indicate that in December 2001, the Veteran was involved in a motor vehicle accident wherein he sustained injuries to his cervical and lumbar spine.  However, the Veteran did not seek immediate medical attention for these injuries.  A January 2002 private treatment note indicates that the Veteran sought treatment ten days after his accident where he complained of back pain.  A January 2002 MRI report showed mild lower lumbar degenerative changes, without central canal narrowing.  There was minimal inferior left neural foraminal narrowing at L5, S1.  The Veteran complained of pain radiating into his lower extremities, especially his left, without any weakness, numbness, or tingling.  He was assessed with low back pain of degenerative disc disease.  The examiner noted a CT scan done in November 1991 which also showed degenerative disc disease at L5 to S1 with central bulging of the annulus fibrosis.  

A May 2002 private, orthopedic treatment note provides that the Veteran complained of pain, weakness, and numbness.  His pain was aggravated by sitting, standing, flexion, extension, coughing, and sneezing.  The examiner noted review of the Veteran's previous medical records noting a January 2002 MRI, which showed mild lower lumbar degenerative changes without stenosis, loss of disk signal at L5 to S1, and similar changes seen at L4-5 with loss of signal.  The examiner also reviewed a December 1991 MRI report which also showed degenerative disc disease at L5-S1.  The Veteran was diagnosed with spondylosis at L4-5, L5-S1 with mechanical and radicular pain.  
	
A May 2003 VA examination report reflects complaints of aching, soreness, pain and tenderness across the back.  He had difficulty standing and sitting but did not have radicular pain.  The examiner indicated that the Veteran may have some degenerative disc disease but no diagnostic or clinical tests were performed and the Veteran was diagnosed with residual injury of the lumbar spine.  

A September 2006 MRI report of the lumbar spine revealed disc space at the level of L4-5 suggestive of degenerative disc disease, negative for degenerative spondylolisthesis and muscle spasm.  A September 2006 chart note shows that the examiner recommended a posterior interbody arthrodesis using pedicle screw fixation and cage stabilization (lumbar fusion surgery).  The Veteran underwent this lumbar fusion surgery in September 2006.  A December 2006 note indicated the Veteran could return to work on January 2007.  

A May 2007 VA examination report provides that the Veteran had lordosis, no increased kyphosis with forward flexion to 55 degrees, extension to 0 degrees, and lateral flexion and lateral rotation to 10 degrees with pain throughout the range of motion.  Repetitive use caused increased symptoms and flare-ups.  There were no incapacitating episodes since his surgery.  It was noted that the Veteran was doing his regular job.  The Veteran's final diagnosis was post-operative lumbosacral fusion.  The examiner opined that it is not likely his fusion was necessitated by a strain but rather due to his underlying disc disease and spondylolisthesis.  The examiner did not opine as to whether the disc disease and spondylolisthesis could be related to his sprain.  

The Veteran submitted a June 2007 private medical note from Dr. H indicating that the Veteran was doing well since his surgery and had returned to work.  A July 2007 note from Dr. H. indicates that the Veteran's low back disability was all a progressive problem since his service.  Dr. H indicated that prior to his consultation, the Veteran had a diagnosis of degenerative changes and some disc changes.  By the time he was consulted by Dr. H, the Veteran's degeneration had progressed to listhesis.  Dr. H opined that all of the Veteran's back problems, to include his initial lumbar strain, and the subsequent diagnoses of degenerative changes, degenerative disc disease, and spondylolisthesis, were a natural progression and thus related to service.  

A January 2008 VA examination report indicates forward flexion to 50 degrees and extension to 0 degrees.  The examiner diagnosed the Veteran with post-fusion lumbosacral spine for lumbar disc disease.  He then indicated review of the July 2007 private medical opinion noted above.  However, the VA examiner indicated that there was no documentation of any significant injury to the Veteran's back at the time of his accident.  As such, he concluded that any relationship of his current degenerative disc disease and subsequent surgery to the in-service injury was speculative.  

There are conflicting medical reports regarding whether the Veteran's February 2006 surgery to fuse his lumbar spine was related to his service-connected disability, specifically the May 2007 VA examination, the July 2007 private evaluation, and the January 2008 VA examination report.  Where there are conflicting medical opinions regarding the Veteran's medical condition, the Board is required to thoroughly address, carefully analyze and reconcile all relevant evidence in the record.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board must weigh the probative value of medical opinions and in doing so, may favor one medical opinion over the other).

Neither examiner indicated that they reviewed the Veteran's claims file at the time they provided their medical opinions.  However, a review of the claims file is not mandatory and the lack of review does not render a medical opinion inadequate as long as it is based upon sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that whether a medical opinion is based on sufficient facts and data is an important indicator of the probity of that opinion). 

Dr. H had sufficient knowledge of the Veteran's medical history as he was the Veteran's treating physician for his spinal fusion surgery.  Dr. H recognized the Veteran's history of low back problems, to include his lumbar strain and degenerative disc disease, as well as his post-service accident and subsequent diagnosis of spondylolisthesis.  The Board finds that that Dr. H. had knowledge of the sufficient facts to provide a knowledgeable medical opinion.  In contrast, there is no indication that the January 2008 VA examiner reviewed the claims file or had any working knowledge of the Veteran's full medical history, to include his low back condition prior to his post-service motor vehicle accident.  This is evident by the fact that the Veteran's symptoms, as well as his diagnoses for degenerative disc disease, are the same prior to and after the motor vehicle accident.  The January 2008 VA examiner merely indicates review of Dr. H's opinion, the Veteran's service treatment records, and the diagnosis of degenerative disc disease.  He does not make any mention of the fact that the Veteran's service-connected lower extremity disabilities actually caused or aggravated his low back disorder, which would explain why the Veteran's service treatment records are silent for complaints of back pain.  This lack of evidence in the service treatment record is the reason why the examiner found that the surgery was not related to his service.  The Board finds that this reasoning is faulty.  Given the complicated nature of the Veteran's low back disability and the fact that Dr. H had knowledge of the sufficient facts necessary to make his medical opinion, the Board assigns more probative value to Dr. H's opinion which relates the Veteran's February 2006 surgery to his service connected-lumbar disability.  The July 2007 private medical opinion is given more weight.

The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's degenerative disc disease and spondylolisthesis are related to his lumbar strain.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (Medical evidence is required to differentiate between symptomatology attributed to nonservice-connected disability and a service-connected disability).  Therefore, remand is not necessary here to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.150(c) (4); cf Mariano v. Principi, 17 Vet. App. 305, 312 (2003)(noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

Because the Board has concluded that the evidence is at least in relative equipoise as to whether the Veteran's February 2006 surgery is related to his service-connected disability, the Board turns to the issue of convalescence under 38 C.F.R. § 4.30.  During his Board hearing, the Veteran testified that he remained out of work for five months after his surgery.  The Veteran's statements when he returned to work are competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. Ap. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, a December 2006 private treatment note reflects that the Veteran could return to work in January 2007.  As such, the Board finds that the Veteran in entitled to a temporary total disability rating from September 2006 to January 2007.  Further, the Veteran is not entitled to an extension of this benefit because while the criteria for an extension are not based on the inability to work, but rather the specific severity of postoperative residuals, the criteria has not been met.  

As such, the benefit of the doubt shall be given to the Veteran with respect to his temporary total disability claim.  38 U.S.C.A. § 5107(b).  Resolving reasonable doubt in favor of the Veteran, the Board concludes that he is entitled to a temporary total disability following his September 2006 lumbar fusion surgery.  38 U.S.C.A. § 5107(b) (West) 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

III.  Increased Rating

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

The criteria for rating all spine disabilities (to include lumbosacral strain, designated under current DC 5237) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (2010).  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  For VA purposes, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).  As provided below, no neurological complications were identified at his VA examinations and he did not testify to any during his hearing before the undersigned.

Turning to the medical records, a September 2006 MRI report of the lumbar spine revealed disc space at the level of L4-5 suggestive of degenerative disc disease and negative for degenerative spondylolisthesis and muscle spasm.  A September 2006 chart note shows that the examiner recommended a lumbar spine fusion, as noted above.  The Veteran underwent this surgery in September 2006 and, per a December 2006 note, returned to work in January 2007.  

A May 2007 VA examination report provides that the Veteran had lordosis, no increased kyphosis with forward flexion to 55 degrees, extension to 0 degrees, and lateral flexion to the right and left as well as lateral rotation to the right and left to 10 degrees with pain throughout the range of motion.  Repetitive use caused increased symptoms and flare-ups.  There were no incapacitating episodes since his surgery.  It was noted that the Veteran was doing his regular job with restrictions.  The Veteran's final diagnosis was post-operative lumbosacral fusion.  The examiner opined that it is not likely his fusion was necessitated by a strain but rather due to his underlying disc disease and spondylolisthesis.  

The Veteran submitted a June 2007 private medical records from Dr. H indicating that the Veteran is doing well since his surgery and had returned to work.  A July 2007 note from Dr. H. indicates that the Veteran's low back disability was all a progressive problem since his service.  A January 2008 VA examination report revealed forward flexion to 50 degrees with full extension.  The examiner noted that repetitive use caused increased symptoms and flare-ups.  He had painful motion, spasm, and tenderness across his lumbar spine.  The examiner noted no incapacitating episodes since his February 2006 surgery.  The examiner also noted that the Veteran was not using a back brace and was working.  The examiner diagnosed the Veteran with post-fusion lumbosacral spine for lumbar disc disease.  

The Veteran testified during his Board that he could not stand or walk for prolonged periods without suffering from significant lumbar pain.  He also indicated that he worked fulltime and had not been given any reduced work schedule or modified workload.  The Veteran testified that he had a hard time bending over to tie his shoes, lift certain amounts of weight, or go downstairs.  While the Veteran is competent and credible to relate these symptoms, his testimony must be viewed in light of the medical evidence.  His testimony is not specific enough to allow the application of the ratings criteria.

The Board finds that the Veteran's lumbar spine disability has not resulted in forward flexion limited to 30 degrees or less and there is no finding of favorable ankylosis of the entire thoracolumbar spine.  The schedular criteria for an increased rating are not met.

Degenerative disc disease, also called intervertebral disc syndrome, may also be rated based on alternative criteria.  Under the Diagnostic Code 5243, a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).  As provided above, the Veteran was diagnosed with degenerative disc disease both prior to and subsequent to the December 2001 accident.  His symptoms have remained the same throughout his appeal.  The July 2007 private medical opinion indicates that this disability is related to his lumbar strain.  Assuming that the Veteran's degenerative disc disability is related to his service-connected lumbar spine disability, the medical evidence does not support a finding that the Veteran has been prescribed bed rest by physician.  Furthermore, the Veteran testified that he did not suffer from incapacitating episodes.  These provisions are not applicable.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  During his VA examinations, additional limitation of motion was not found.  The Veteran testified to additional pain but objective physical findings do not support significant functional loss.  Given the Veteran's range of motion findings, lack of additional functional loss, the Board concludes that the criteria for a rating under DeLuca are not met.

The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 20 percent have at no time been met.  Accordingly, staged ratings under Hart are inapplicable.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5101(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 499, 55 (1990).  

The Board has also considered whether a referral for extra-scheduler rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned scheduler evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate is required for extra-scheduler consideration referral).

The scheduler evaluation for the Veteran's lumbar spine disability is adequate.  The Veteran disagrees with the rating primarily on the basis of painful residuals.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the scheduler criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available scheduler evaluation for this service-connected disability is adequate.  Referral for extra-scheduler consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-scheduler consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has indicated that while he must sometimes modify his workload but taking breaks, it has not impacted his ability to perform his occupational duties as he still maintains his fulltime employment.  The Veteran testified at his Board hearing that he has missed work due to his disability.  While the Veteran testified that his current disability hinders his ability to perform some jobs, he has not indicated, and the records does not show, that he is incapable of obtaining substantial employment.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.  


ORDER

Entitlement to a temporary total disability evaluation because of treatment for a service-connected condition requiring convalescence is granted.

Entitlement to an increased disability rating in excess of 20 percent for a lumbar strain is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


